UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 LINDA JEAN STEWART,

                                Plaintiff,

                    -against-                                     19-CV-2331 (LLS)

 TONI AMBER; TONI BERNSTEIN (BIRTH                               ORDER TO AMEND
 NAME); CYBELA CLARE
 (PROFESSIONAL NAME),

                                Defendant.

LOUIS L. STANTON, United States District Judge:

       Plaintiff Linda Jean Stewart, appearing pro se, brings this action under the Court’s federal

question jurisdiction, alleging “non-payment for services rendered.” By order dated July 12,

2019, the Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in

forma pauperis. For the reasons set forth below, the Court grants Plaintiff leave to file an

amended complaint within sixty days of the date of this order.

                                   STANDARD OF REVIEW

       The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470
F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original).

                                          BACKGROUND

        Plaintiff, who resides in Manhattan, filed this complaint against another Manhattan

resident, Toni Amber, whose birth name is Toni Bernstein and whose professional name is

Cybela Clare. The complaint contains the following allegations. Plaintiff worked with Defendant

“for many years co-producing and shooting a feature film” called Bird’s Eye View (the film).

The claims arose in the “New York metro area during the period from November 30, 1989,

through July 31, 2000,” when Plaintiff “stopped working on the movie on a regular basis.” (ECF

No. 4 ¶ III and pgs. 5-6.) Thereafter, for “the better of a decade,” Plaintiff worked on the film as

an associate producer, production manager, and “one of the main Directors of Photography.” The

film was released in 2009, and Plaintiff attended the 2010 premiere at the Philadelphia Film

Festival “to help promote” it. In addition, Plaintiff attended a “marketing meeting” with

Defendant in December 2013.

        Also included in an “evidence list” attached to the complaint are: photographs of

Plaintiff’s movie credits from the 2010 Philadelphia screening; an “online screener” from 2012

bearing Plaintiff’s credits; an “email exchange” in “late 2018” between Plaintiff and Defendant

“regarding [Plaintiff’s request to get paid”; and Defendant’s “call to [Plaintiff’s] brother David

on 1/26/2017.”1 (Id. at 8.) Plaintiff alleges, “I was promised payment at various stages of

production, but as of today, I still have not been paid in full for my work on the movie or even

for my expenses.” (Id. at 6.) Defendant paid Plaintiff “some small fees over the years,” which

Plaintiff asserts proves “that she owes me the money.” (Id.)


        1
            There are additional undated events and documents included in the list.


                                                   2
       Plaintiff has “an original, signed agreement” and “extensive records and other

documentation as well as credits on the film which all prove I did the work.” (Id.) Defendant

owes Plaintiff $82,922.15, “for labor and expenses,” and Plaintiff seeks “a settlement of

$100,000.” (Id. ¶ IV.) Plaintiff refers to a six-year statute of limitations, and states that she “was

hoping because the movie took so long to finish, and is currently promoted sold, that this might

cancel out the time limit.” (Id.)

                                           DISCUSSION

A.      Fair Labor Standards Act

       Plaintiff purportedly filed this complaint under the Court’s federal question jurisdiction,

28 U.S.C. § 1331, but she does not invoke a federal cause of action. Instead, she seems to assert

a claim for breach of contract, which does not arise under federal law.

       The only federal statute that could arguably be implicated by Plaintiff’s allegations is the

Fair Labor Standards Act (FLSA), 29 U.S.C. § 201, et seq., which provides a cause of action to

employees against employers for unpaid wages. The FLSA defines “employer” as “any person

acting directly or indirectly in the interest of an employer in relation to an employee.” 29 U.S.C.

§ 203(d). The Court of Appeals for the Second Circuit has adopted an “economic realities” test to

determine whether an individual was an employee entitled to the protections of the FLSA or, in

the alternative, was an independent contractor. See, e.g., Zheng v. Liberty Apparel Co., Inc., 355

F.3d 61, 66 (2d Cir. 2003); Brock v. Superior Care, Inc., 840 F.2d 1054, 1058 (2d Cir. 1988)

(independent contractors are not covered by the FLSA). The factors considered in this test

include: “(1) the degree of control exercised by the employer over the workers, (2) the workers’

opportunity for profit or loss and their investment in the business, (3) the degree of skill and

independent initiative required to perform the work, (4) the permanence or duration of the




                                                   3
working relationship, and (5) the extent to which the work is an integral part of the employer’s

business.” Hart v. Rick’s Cabaret Int’l, Inc., 967 F. Supp. 2d 901, 912 (S.D.N.Y. 2013).

       Based on the facts provided, it is not clear that Plaintiff and Defendant were ever in an

employer-employee relationship. Therefore, the Court grants Plaintiff leave to file an amended

complaint to describe in more detail her employment relationship with Defendant, the degree of

control or supervision Defendant exercised, and the nature of the work she performed.

B.         Breach of Contract Claim

       The complaint could be read as asserting a breach of contract claim,2 which arises under

state law. If there are no federal claims, federal courts can adjudicate state law claims only if

there is diversity jurisdiction. But it does not appear that this Court has diversity jurisdiction over

this matter. To establish jurisdiction under 28 U.S.C. § 1332, a plaintiff must first allege that the

plaintiff and the defendant are citizens of different states. Wis. Dep’t of Corr. v. Schacht, 524 U.S.

381, 388 (1998). In addition, the plaintiff must allege to a “reasonable probability” that the claim

is in excess of the sum or value of $75,000.00, the statutory jurisdictional amount. See 28 U.S.C.

§ 1332(a); Colavito v. N.Y. Organ Donor Network, Inc., 438 F.3d 214, 221 (2d Cir. 2006)

(citation and internal quotation marks omitted). Even if the Court assumes that the statutory

jurisdiction amount in controversy is met, Plaintiff indicates that both she and Defendant reside

in New York, precluding complete diversity of citizenship.3



       2
        Plaintiff references a six-year statute of limitations that governs breach of contract
claims under New York law, see New York Civil Practice Law and Rules § 213(2).
       3
          Under 28 U.S.C. § 1367(c)(3), a district court may decline to exercise supplemental
jurisdiction over state-law claims when it “has dismissed all claims over which it has original
jurisdiction.” Because it is not clear at this stage whether Plaintiff can state any federal claims,
the Court will determine at a later time whether to exercise supplemental jurisdiction over any
state-law claims Plaintiff seeks to raise. See Martinez v. Simonetti, 202 F.3d 625, 636 (2d Cir.
2000) (directing dismissal of supplemental state-law claims where no federal claims remained).


                                                  4
                                       LEAVE TO AMEND

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). The

Court grants Plaintiff leave to amend her complaint to address the deficiencies discussed in this

order. Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wishes to maintain must be included in the

amended complaint.4

                                         CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. Plaintiff is granted leave to file an amended

complaint that complies with the standards set forth above. Plaintiff must submit the amended

complaint to this Court’s Pro Se Intake Unit within sixty days of the date of this order, caption

the document as an “Amended Complaint,” and label the document with docket number 19-CV-

2331 (LLS). An Amended Complaint form is attached to this order. No summons will issue at

this time. If Plaintiff fails to comply within the time allowed, and she cannot show good cause to

excuse such failure, the complaint will be dismissed for failure to state a claim upon which relief

may be granted.

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.


       4
         If Plaintiff needs assistance with this matter, she may contact the NYLAG Legal Clinic
for Pro Se Litigants in the Southern District of New York, which is a free legal clinic staffed by
attorneys and paralegals to assist those who are representing themselves in civil lawsuits in the
Southern District of New York. A copy of the flyer with details of the clinic is attached to this
order.


                                                  5
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:   August 8, 2019
          New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.




                                                 6
                                     Since 1990, NYLAG has provided free civil legal services
                                     to New Yorkers who cannot afford private attorneys.



    Free Legal Assistance for Self-Represented
      Civil Litigants in Federal District Court
           in Manhattan and White Plains
The NYLAG Legal Clinic for Pro Se
Litigants in the Southern District of New
York is a free legal clinic staffed by
attorneys and paralegals to assist those who                    Thurgood Marshall
are representing themselves or planning to                      United States Courthouse
represent themselves in civil lawsuits in the                   Room LL22
Southern District of New York. The clinic,                      40 Centre Street
which is not part of or run by the court,                       New York, NY 10007
assists litigants with federal civil cases                      (212) 659 6190
including cases involving civil rights,
employment discrimination, labor law,                           Open weekdays
social security benefits, foreclosure and tax.                  10 a.m. - 4 p.m.
The clinic cannot assist individuals while                      Closed on federal and court holidays
they are incarcerated, but can provide
assistance to litigants once they are                                ——————————————
released from custody.

To make an appointment for a                                    The Hon. Charles L. Brieant Jr.
consultation, call (212) 659-6190 or come                       Federal Building and Courthouse
by either clinic during office hours. Please                    300 Quarropas St
note that a government-issued photo ID is                       White Plains, NY 10601
required to enter either building.                              (212) 659 6190

The clinic offers in-person                                                Open Wednesday
appointments only. The clinic does                                           12 p.m. - 4 p.m.
not offer assistance over the phone                                Closed on federal and court holidays
or by email.




Disclaimer: The information contained herein is for informational purposes only and is not legal
advice or a substitute for legal counsel, nor does it constitute advertising or a solicitation.
                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
                                                                     (Include case number if one has been
Write the full name of each plaintiff.                               assigned)



                           -against-                                         AMENDED

                                                                           COMPLAINT
                                                                         Do you want a jury trial?
                                                                             ☐ Yes ☐ No



Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 2/10/17
I.    BASIS FOR JURISDICTION
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.
What is the basis for federal-court jurisdiction in your case?

     ☐ Federal Question

     ☐ Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?




 B. If you checked Diversity of Citizenship

      1. Citizenship of the parties

 Of what State is each party a citizen?

 The plaintiff ,                                                      , is a citizen of the State of
                   (Plaintiff’s name)



 (State in which the person resides and intends to remain.)

 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                  .
 If more than one plaintiff is named in the complaint, attach additional pages providing
 information for each additional plaintiff.



                                                                                                  Page 2
 If the defendant is an individual:

 The defendant,                                                        , is a citizen of the State of
                    (Defendant’s name)



 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                   .
 If the defendant is a corporation:

 The defendant,                                              , is incorporated under the laws of

 the State of

 and has its principal place of business in the State of

 or is incorporated under the laws of (foreign state)

 and has its principal place of business in                                                             .

 If more than one defendant is named in the complaint, attach additional pages providing
 information for each additional defendant.

II. PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.


First Name                      Middle Initial           Last Name



Street Address


County, City                                     State                          Zip Code


Telephone Number                                 Email Address (if available)



                                                                                                   Page 3
B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:
                  First Name                     Last Name

                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 2:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 3:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)


                  Current Work Address (or other address where defendant may be served)


                  County, City                          State                 Zip Code




                                                                                          Page 4
Defendant 4:
                   First Name                     Last Name


                   Current Job Title (or other identifying information)


                   Current Work Address (or other address where defendant may be served)


                   County, City                          State             Zip Code

III. STATEMENT OF CLAIM
Place(s) of occurrence:


Date(s) of occurrence:

FACTS:
State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.




                                                                                           Page 5
INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.




IV. RELIEF
State briefly what money damages or other relief you want the court to order.




                                                                                            Page 6
V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Street Address


County, City                                    State                           Zip Code


Telephone Number                                        Email Address (if available)




I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
☐ Yes    ☐ No

     If you do consent to receive documents electronically, submit the completed form with your
     complaint. If you do not consent, please do not attach the form.




                                                                                               Page 7
